t c memo united_states tax_court robert harold hathaway petitioner v commissioner of internal revenue respondent docket no 136-02l filed date robert harold hathaway pro_se monica j miller for respondent memorandum findings_of_fact and opinion jacobs judge this case arises from petitioner’s request for our review of respondent’s determination that the filing of a federal_tax_lien with respect to the collection of petitioner’s unpaid taxes for and was appropriate the issue to be resolved is whether that determination by respondent constitutes an abuse_of_discretion respondent raised the issue of whether petitioner should be required to pay a penalty to the united_states pursuant to sec_6673 for instituting and or maintaining this proceeding and if so the amount thereof findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference at the time the petition was filed petitioner resided in ocala florida he is a doctor of veterinary medicine petitioner timely filed income_tax returns for and on the tax_return the amount of tax due exclusive of the estimated_tax penalty was shown as dollar_figure there were no withholding credits or estimated_tax payments nor was there a payment submitted with the return the tax shown as due exclusive of the estimated_tax penalty on the return was dollar_figure other than one estimated_tax payment of dollar_figure petitioner made no payments with respect to his tax_liability on date petitioner filed amended income_tax returns on form sec_1040x amended individual_income_tax_return for and these returns as well as amended returns for and were submitted as a part of petitioner’s income_tax return the amended returns reported that petitioner 1all section references are to the internal_revenue_code had no gross or taxable_income and consequently no tax_liability for the applicable periods attached to the amended returns was a three-page document in which petitioner stated that although no section of the internal_revenue_code establishes an income_tax_liability in order to avoid criminal prosecution for failure_to_file a tax_return he was filing a tax_return for and amended tax returns with zeros reported for amounts on all lines for and reassessing his income as zero petitioner requested a refund of all taxes paid for as well as for the amended returns were not accepted by the internal_revenue_service irs and by letter dated date respondent informed petitioner that his request for a tax_refund was disallowed petitioner received notice that revenue_officer charles gear had filed a notice_of_federal_tax_lien with the clerk of the circuit_court marion county florida subsequently petitioner submitted to respondent a form request for a collection_due_process_hearing dated date challenging the appropriateness of the filing of the federal_tax_lien by letter dated date appeals officer charles r kelly informed petitioner that he was scheduling a telephone hearing with petitioner for date pincite a m appeals officer kelly enclosed forms certificate of assessments payments and other specific matters for and with his letter in his letter appeals officer kelly stated that the tax petitioner reported when he filed his tax_return is the tax owed and that the amended tax returns are not valid a telephone hearing was held as scheduled during that hearing petitioner advanced tax-protester arguments regarding his tax obligation and respondent’s filing of the federal_tax_lien petitioner did not raise any relevant issues relating to the existence or amount of his unpaid taxes nor did petitioner make any offers of collection alternatives on date a notice_of_determination concerning collection action under sec_6320 lien of the internal_revenue_code was sent to petitioner in that notice respondent determined that the filing of a federal_tax_lien was an appropriate collection action petitioner then filed a petition with this court under sec_6330 disputing respondent’s determination see sec_6320 opinion sec_6321 imposes a lien in favor of the united_states upon all property and rights to property belonging to a person liable for unpaid taxes after demand for payment within business days after the day of filing the notice of lien the secretary must notify in writing the person against whom the lien is filed the taxpayer that a tax_lien was filed and inform the taxpayer of his right to a hearing before an impartial appeals officer sec_6320 pursuant to sec_6320 the hearing is to be conducted pursuant to the rules provided in subsections c d other than paragraph b thereof and e of sec_6330 if the commissioner issues a determination_letter adverse to the position of the taxpayer the taxpayer may seek judicial review of the determination sec_6330 this court has established the following standards of review in considering whether a taxpayer is entitled to relief from the commissioner’s determination where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 petitioner essentially makes three arguments regarding his unpaid tax_liability and respondent’s collection actions ie the filing of the tax_lien first he posits that he incorrectly reported income for and because he had no statutory income to report second petitioner claims that unless and until respondent can produce a statutory notice_and_demand and a signed assessment document no valid sec_6330 hearing can be conducted and finally petitioner maintains that he should be allowed to challenge the existence of the underlying liabilities that he reported on tax returns he filed with regard to his tax_liability ie the unpaid tax petitioner in his trial memorandum argues there is no legislative_regulation law that requires me to pay a federal tax on my earnings other than through apportionment when i buy products containing a federal sales_tax the irs personal income_tax form is fraudulent in date and respectively i filled out and signed u s individual income_tax returns i signed and filed the above returns under extreme duress i was afraid that if i did not i would go to jail i would lose my practice plus all of my possessions since that time i discovered that the form as provided by the irs is fraudulent the word income has been defined by the supreme court in no less than separate cases to mean corporate profits yet the irs fools the public into believing that their earnings are income and are therefore taxable i also discovered that there is no legislative_regulation requiring me to pay federal taxes except through apportionment federal sales_taxes i reassessed my through taxes to zero income for those years using 1040x forms since i am not incorporated i have no corporate profits therefore i have no income with regard to the filing of the federal_tax_lien petitioner in a letter attached to his request for a collection_due_process_hearing argues i also received a notice_of_federal_tax_lien rubber stamped by candace r donaldson for charles gear this lien was also filed with the clerk of circuit_court marion county ocala fl only the secretary_of_the_treasury has the authority to file a notice_of_federal_tax_lien the only exception to that would be if you have a delegation of authority signed by the secretary_of_the_treasury authorizing you revenue_agent charles gear id to file a notice_of_federal_tax_lien see title_26 subtitle f chapter subchapter_d sec_6331 levy and distraint and subchapter_c sec_6323 validity and priority against certain persons if you do not possess a delegation of authority signed by the secretary_of_the_treasury authorizing you revenue_agent charles gear id to file a notice_of_federal_tax_lien against me i highly recommend that you send a release order to the clerk of circuit_court marion county ocala fl if not and this notice_of_federal_tax_lien causes me harm in anyway shape or form i will sue you personally and the irs i will also file a grievance against you with the director of the internal_revenue_service see title_26 subtitle f chapter subchapter_a part i sec_7214 a a and a offenses by officers and employees of the united_states respondent maintains that in a sec_6330 proceeding a taxpayer can challenge only those liabilities asserted by the commissioner that differ in amount from the taxpayer’s self- determination thus according to respondent petitioner is precluded from contesting the tax he reported on his and returns this argument is similar to that which the commissioner advanced and we rejected in montgomery v commissioner t c ___ sec_6330 provides that a taxpayer may raise any relevant issue at the collection hearing it does not say that the taxpayer may raise any issue petitioner raised only groundless and frivolous issues not relevant issues petitioner’s challenge to the existence of his tax_liability is meritless during the years at issue petitioner earned a significant amount of income as a doctor of veterinary medicine he filed tax returns for and that reported schedule c self-employment_income of dollar_figure for and dollar_figure for the tax assessments generating the filing of the federal_tax_lien are based on the tax shown on returns petitioner filed under penalties of perjury see sec_6201 despite respondent’s claim that petitioner could not challenge his underlying tax_liabilities for and as reported on petitioner’s tax returns for those years petitioner in fact questioned the validity of those liabilities during his telephone hearing petitioner advanced frivolous arguments during this telephone hearing petitioner continued to advance his groundless arguments in his petition his trial memorandum and his trial testimony despite petitioner’s assertions to the contrary there is no genuine issue as to the existence of his and unpaid tax and because petitioner challenged only the existence of a law requiring him to pay a federal tax on his earnings and did not challenge the correctness of the amounts of income which he reported on his and tax returns there is no genuine issue as to the amounts of petitioner’s underlying tax_liability for and or appeals officer kelly verified that the assessments in question were properly made he was not required to give petitioner a copy of the verification that the requirements of any applicable law or administrative procedure have been met see 118_tc_162 appeals officer kelly provided petitioner with forms for and in this regard see 117_tc_183 and 115_tc_35 wherein we held that a form_4340 may be used to verify that a valid assessment was made petitioner implies that revenue_officer gear did not have authority to file a notice_of_federal_tax_lien with the clerk of the circuit_court marion county florida this assertion is not valid in this regard see everman v commissioner tcmemo_2003_137 wherein we noted that the commissioner has authority to file a notice_of_federal_tax_lien and that authority has been delegated to a host of irs personnel including various managers responsible for collection matters and gs-9 and above revenue officers pursuant to delegation_order no rev date simply stated during the sec_6330 hearing petitioner had an opportunity to raise all relevant issues relating to the existence and or amount of his unpaid tax_liabilities for and he also had an opportunity to challenge the appropriateness of respondent’s tax_lien petitioner failed to take advantage of the opportunity rather he chose to espouse groundless and frivolous arguments consequently there is no basis for us to conclude that it was an abuse_of_discretion for respondent to determine that the filing of a federal_tax_lien in the instant situation was appropriate we now turn to whether pursuant to sec_6673 we should require petitioner to pay a penalty to the united_states and if so the amount thereof sec_6673 provides in part that whenever it appears to the tax_court that proceedings before it have been instituted or maintained by the taxpayer primarily for delay or the taxpayer’s position in such proceeding is frivolous or groundless the tax_court in its decision may require the taxpayer to pay the united_states a penalty not in excess of dollar_figure petitioner’s position in this case is frivolous as well as groundless although petitioner was informed that his position has been rejected consistently by the courts he nonetheless continued to advance it we have no doubt that petitioner an educated individual maintained this proceeding primarily to delay the day the irs could collect taxes he owes for and petitioner has wasted the time of respondent’s agents and counsel as well as the time of this court we therefore impose a penalty of dollar_figure on petitioner under sec_6673 to reflect the foregoing decision will be entered for respondent
